        Case 2:19-cv-00275-RWS Document 46 Filed 11/05/20 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                         GAINESVILLE DIVISION

JOHN MILLS, LLC and                          )
KYLE MOTOLA,                                 )
                                             )
      Plaintiffs,                            )      Case No:
                                             )
v.                                           )      2:19-cv-00275-RWS
                                             )
CHRISTOPHER GLEN FINLEY,                     )
PAMELA MICHELLE FINLEY, and                  )
ASHER’S ATTIC, LLC,                          )
                                             )
      Defendants.                            )
                                             )

                                        ORDER

      Before this Court is Plaintiffs John Mills, LLC and Kyle Motola and

Defendants Christopher Finley, Pamela Finley, and Asher’s Attic, LLC’s Joint

Motion to Stay. For good cause shown:

      IT IS HEREBY ORDERED that this case is STAYED for a period of sixty

days from November 5, 2020, through and including January 4, 2021 with none of

the Parties to conduct discovery during the stay so that the Parties may pursue

settlement. When the case reopens, the Parties shall have four (4) days remaining in

the discovery period with discovery to close on January 8, 2021 and all other

deadlines shall be triggered by the January 8, 2021 close of discovery.
 Case 2:19-cv-00275-RWS Document 46 Filed 11/05/20 Page 2 of 2




SO ORDERED this 5th day of November, 2020.




                              ________________________________
                              RICHARD W. STORY
                              United States District Judge
